UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6549


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHAWN SADLER, a/k/a Tangulifu M. Barber, a/k/a Carlos Watts,

                 Defendant - Appellant.



                               No. 12-6169


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHAWN SADLER, a/k/a Tangulifu M. Barber, a/k/a Carlos Watts,

                 Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Columbia.        Cameron McGowan Currie,
District Judge. (3:04-cr-00330-CMC-5; 3:10-cv-70219-CMC)


Submitted:     June 21, 2012                 Decided:   July 9, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.
Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Shawn Sadler, Appellant Pro Se.    William Kenneth Witherspoon,
Assistant United States Attorney, Nancy Chastain Wicker, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In our initial consideration of Case No. 11-6549, we

granted    a     certificate     of     appealability      regarding      whether

Sadler’s appellate counsel failed to advise him of his right to

petition the Supreme Court for review after the conclusion of

his direct appeal in this court.                We reserved consideration of

Sadler’s remaining claims.            On remand, the district court made

additional findings of fact and determined that counsel did so

advise Sadler.        It thus denied Sadler relief under 28 U.S.C.A.

§ 2255 (West Supp. 2012).            Sadler subsequently filed a notice of

appeal    of    the   district   court’s       findings   of    fact,   which    was

docketed as Case No. 12-6169.             We consider the appeals in this

consolidated proceeding and affirm the district court’s denial

of relief as to Sadler’s claim of ineffectiveness regarding his

right to petition the Supreme Court for review.                         We deny a

certificate of appealability on his remaining claims and dismiss

the appeals.

               This court reviews de novo a district court’s legal

conclusions      in   denying    a    § 2255    motion.        United   States   v.

Linder, 552 F.3d 391, 395 (4th Cir. 2009).                Finding no error in

the district court’s findings of fact or legal conclusions, we

affirm as to Sadler’s claim that he was not notified of his

right to file a petition for certiorari in the Supreme Court.
               As for Sadler’s remaining claims, the district court’s

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                28   U.S.C.     § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies      this    standard     by

demonstrating         that     reasonable           jurists      would     find      that     the

district       court’s      assessment       of      the    constitutional           claims   is

debatable      or     wrong.        Slack    v.      McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at    484-85.         We    have    independently           reviewed       the    record      and

conclude that Sadler has not made the requisite showing.

               Accordingly, we affirm the denial of relief in Case

No. 11-6549 as to counsel’s ineffectiveness.                           We further deny a

certificate of appealability as to all other claims and dismiss

the   remainder        of    Sadler’s       appeals.            We   dispense        with    oral

argument because the facts and legal contentions are adequately




                                                4
presented in the materials before the court and argument would

not aid the decisional process.

                                          AFFIRMED IN PART AND
                                             DISMISSED IN PART




                                  5